 SAFEWAY STORESSafeway Stores, Inc. and United Food and Commer-cial Workers Union, Local 73R, affiliated withUnited Food and Commercial Workers Interna-tional Union, AFL-CIO-CLC. Case 16-CA-1039930 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 21 September and 28 October 1983 Adminis-trative Law Judge Sidney J. Barban issued respec-tively the attached decision and amendment to de-cision.l The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, SafewayStores, Broken Arrow, Oklahoma, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.The amendment corrects an inadvertent error made in the Decisionwith respect to the description of the stipulated units appropriate for bar-gaiing.2 The Respondent did not except to the judge's finding that its refusalto supply the Union certain information violated Sec. 8(aX5) of the Act.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge. Thismatter was submitted to the Division of Judges on a stip-ulated record, dated April 29, 1983, and was assigned tome by an order dated May 3, 1983, for the issuance of adecision and other appropriate action.' The complaint inthis matter, which was issued on May 19, 1982 (all dateshereinafter are in 1982, unless otherwise noted), based ona charge filed on April 15 by United Food and Commer-cial Workers Union, Local 73R, affiliated with UnitedFood and Commercial Workers International Union,' The formal papers in this cae show that the parties originally filed astipulation of facts directly with the Board, on October 12, 1982, for de-cision of the matter, and that the Board, on February 3, 1983, remandedthe matters to the Regional Director for further action.270 NLRB No. 33AFL-CIO-CLC (herein the Union), alleges thatSafeway Stores, Inc. violated Section 8(aX5) and (1) ofthe National Labor Relations Act (herein the Act) by (a)"unilaterally implement[ing] an employee evaluationsystem ... without prior notice to the Union and with-out having afforded the Union an opportunity to negoti-ate and bargain as the exclusive representative of the Re-spondent's employees [in an appropriate unit]" with re-spect to such action; and by (b) refusing the Union's re-quest for information concerning several aspects of suchaction. The Respondent's answer denies the unfair laborpractices alleged, but admits that the Union is a labor or-ganization within the meaning of the Act and its status asan exclusive representative of the Respondent's employ-ees in an appropriate unit.On the entire record in this case, and after due consid-eration of the briefs filed by the General Counsel and theRespondent, I make the followingFINDINGS AND CONCLUSIONSI. THE RESPONDENT'S BUSINESSThe Respondent, which is incorporated in the State ofMaryland, operates a chain of retail food stores in vari-ous States of the United States, including stores in thearea of Tulsa, Oklahoma, which the parties refer to asthe Tulsa Division, with an office and place of businessat Broken Arrow, Oklahoma. The Respondent's principaloffice is located at Oakland, California.The Respondent, during a recent annual period, in thecourse and conduct of its business operations at its Okla-homa retail stores, purchased and received at such storesfood products valued in excess of $50,000 directly fromsuppliers located outside the State of Oklahoma, andduring the same period of time received gross revenuesin excess of $500,000.The Respondent admits, and I find that the Respond-ent is now, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.11. THE ISSUESIn January 1982, the Respondent instituted a writtensystem of annual job evaluations of food clerk employeesin the appropriate units represented by the Union, unilat-erally and without affording the Union an opportunity tobargain with respect to the institution or application ofthis procedure. As explained in more detail hereinafter,the Union requested information concerning this newsystem of work evaluation, and copies of the evaluationsmade thereunder. The Respondent has declined to fur-nish these materials to the Union. The General Counselcontends that by such acts and conduct the Respondenthas violated the Act.The Respondent contends that the institution of theemployee evaluation system did not constitute a changein conditions of employment requiring the Respondent tobargain with the Union and, that being so, the Respond-ent was also not under any obligation to supply theUnion with the information sought, arguing that theUnion thus had not and cannot demonstrate the rel-193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevance of the requested information. (See R. Br., pp. 1-2.)III. UNION REPRESENTATIONIt is stipulated and I find that during the times materialherein the Union has been the duly designated exclusiverepresentative for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment ofall regular full-time and regular part-time employees ofthe Respondent, excluding meat department employees,managers, assistant managers, watchmen, guards and allsupervisors as defined in the Act, in each appropriateunit set forth below:1. Such employees employed in stores located inTulsa, Sand Springs, Sapulpa, McAlester and Stillwater,Oklahoma, constitute a separate unit.2. Such employees employed in stores located atClaremore, Pryor, Tahledquah, Durant, Owasso, Hugo,Bristow, Okemah and Idabel, Oklahoma, constitute aseparate unit.3. Such employees employed in stores located inBartlesville, Henryetta, Muskogee, Broken Arrow, Wag-oner, Okmulgee, Vinita, Sallisaw, Pawhuska, and Cleve-land, Oklahoma, constitute separate bargaining units ineach location.At the times material, collective-bargaining agreementswere in effect covering each of the above units, whichcontracts were substantially identical with the exceptionof effective dates.2IV. THE FACTSA. Employee Job EvaluationsLate in 1981, the Respondent's corporate headquartersbegan devising a formal written employee evaluationsystem to be used in all 20 divisions of the Respondent'soperations. About January 11, the Respondent directedits Tulsa Division to institute such an employee evalua-tion system utilizing a form entitled "Safeway Trainingand Development Appraisal."sEach food clerk in the appropraite units is to be evalu-ated annually during the month in which the anniversaryof the employee's hire falls. After the completed form isshown to the employee, the form is forwarded to the dis-trict office where it is reviewed by the district managerand then becomes part of the employee's personnel file.These findings are derived from the stipulation of the parties. I note,however, that the complaint seems to refer only to the unit set forth asnumber 1, above. I assume that, nevertheless, the parties, by their stipula-tion, agree that this matter concerns the employees in all of the units setforth.s Although the form was never discussed with or furnished to theUnion, a copy was included in the record in this case. The form providesfor grading food clerks in the various units along a sliding scale from"unacceptable" to "excellent" in the following areas: I. customer rela-tions, 2. personal appearance, 3. employee interaction, 4. attendance, 5.operation of register, 6. monetary transactions, 7. checkstand functions(scaling, baskarts, forms, procedures), 8. cutting, marking, and pricing, 9.stocking, 10. ordering, II. merchandising, 12. bagging, 13. baskart andbottle/can control, 14. store/work area cleaning, and 15. other. Furtherexplanations of the functions included in each area are set forth in theform. Provision is made in the document for comment by the employee,and comment and recommendations by the supervisor.A number of employees in the Tulsa Division have beenevaluated using this appraisal form.According to the stipulation of the parties, "It is an-ticipated that appraisals will be used by [the Respondent]for general personnel management purposes. The pri-mary purpose of the form is to provide feedback to theemployees on their job performance. It is envisioned thatthe form may be considered by [the Respondent's] offi-cials when selecting an employee for promotions, trans-fers, and other employee personnel actions."4The affidavit of Bruce Scott, the Respondent's em-ployee and public affairs manager and an admitted agentof the Respondent, which is included in the record bystipulation, explains that "[t]he purpose of the currentevaluation forms [sic] is to insure regular performancereviews covering the same behaviors or characteristics,using the same scale of evaluation. This insures the samecriteria are used for each employee."The stipulation of the parties states that "[p]rior to theimplementation of the Safeway Retail Clerk Training andDevelopment Appraisal, the Tulsa Division of [the Re-spondent] had no formal evaluation system. Informalevaluations of employee performances were made andtransmitted orally as needed." Scott's affidavit expandson this, saying, "Prior to the use of the new performanceevaluation forms, we had no formal or written appraisalprocess. The only means of informing an employee oftheir [sic] performance came through inference from thecasual comments made by the store manager. Occasional-ly, something done very well or very poorly might resultin a specific discussion (counseling) with the employees.Here again, no documentation or schedule for these per-formance reviews were kept in a personnel file. Howev-er, corrective actions concerning a specific incidentwould be kept therein. Prior to the existence of the eval-uation forms, the Store Managers were responsible forevaluating employees' performance to ensure compliancewith company policies and guidelines relating to person-nel management. This evaluation was rarely conveyed inany specific format or defined by characteristic. It didnot take place on a scheduled basis nor were characteris-tics that are contained in the new form evaluated at thesame time or at all with respect to each employee. Theevaluation was only the perception of the Store Managerand was not documented in any way."B. The Union's Requestsfor information-TheRespondent's ResponsesThe Union, in a letter to the Respondent dated March23, complaining that the Respondent's employee per-formance review system was a unilateral change inworking conditions without prior notice to or bargainingwith the Union, requested that the Respondent meet andbargain concerning the "terms, conditions and effects ofthis change," and that the new procedure be discontin-' The Respondent asserts that the form "is intended primarily as atraining device." (Br., p. 5.) However, the fact the the employee's jobevaluation is made only annually would seem to diminish its value forthat purpose. And the fact that the form is used to transmit a recommen-dation to the district manager concerning the employee's work perform-ance also indicates a broader "personnel management purpose."194 SAFEWAY STORESued during bargaining and that the following informationbe furnished to the Union: (1) "copies of the instructions,memoranda, manuals, forms, and other written materialsissued to management which explain, implement, and fa-cilitate the practice of Employee Performance Reviewsissued before on, and after January 1, 1982"; (2) "Copiesof any and all instructions, memoranda, manuals, forms,and other written materials issued to management whichexplained, implemented, and facilitated any system ofpersonnel evaluation utilized by [the Respondent] priorto the institution of Employee Performance Reviews onor about January 1, 1982"; (3) "The names, store assign-ments, and classifications of any and all members ofLocal 73R who have been reviewed under the EmployeePerformance Review system since January 1, 1982"; (4)"Copies of any and all written material retained torecord the results of employee performance reviews per-formed on the individuals identified in the response toItem 3 above"; and (5) "A list of the other Divisions inthe Safeway system where employee performance re-views identical to the one implemented on or about Jan-uary 1, 1982, in the Tulsa Division, has been effected, ifany."In connection with request number 4 above, asking forcopies of work appraisals made of unit employees, it isnoted that the collective-bargaining agreement betweenthe Respondent and the Union which is contained in therecord, provides, in pertinent part:ARTICLE 23 -CORRECTIVE ACTIONRECORDS23.1 Corrective action records and/or similar no-tices given to employees for any reason shall statethe facts on each individual notice in clear and un-derstandable terms. The notice shall also state theremedy expected of the employee.23.2 A copy of the notice shall be sent to the unionwithin seven (7) days of issue.The Respondent answered the Union's requests by let-ters dated March 30 and April 15, stating that theUnion's requests were under review. The Respondenthas not agreed to bargain concerning these matters, andhas not given the Union the information requested, norhas it given the Union a reason for its failure to bargainor provide the information.V. ANALYSIS AND CONCLUSIONSA. Alleged Unilateral ActionThe Respondent's new, written, detailed system ofevaluating employee job performance is a term or condi-tional of employment which was adopted and put intoeffect unilaterally, without notice to or bargaining withthe Union representing the employees affected. Ordinari-ly such unilateral conduct would violate Section 8(a)(5)of the Act. See, e.g., Amsterdam Printing d Litho Corp.,223 NLRB 370 (1976). However, the Board has held thatan employer does not violate the Act, where, in unilater-ally implementing a formal employee job evaluationsystem, the employer "was simply effectuating a long-ex-isting policy respecting a term of employment." NorthKingstown Nursing Care Center, 244 NLRB 54, 66 (1979).According to a number of cases, the issue to be resolvedis whether the new rule, policy, or practice unilaterallyinstituted by the employer, without affording the unionan opportunity to bargain thereon is "a material, substan-tial, or significant change" from the prior practice. See,e.g., Rust Craft Broadcasting of New York, 225 NLRB327 (1976) (substitution of timeclocks for manual nota-tions to record time at work held no violation); TradingPort, 224 NLRB 980 (1976) (unilateral imposition of jobevaluation system not shown to differ materially fromprocedure in effect previously held no violation); Cle-ments Wire & Mfg. Co., 257 NLRB 1058 (1981) (postingnotices of job vacancies in place of past practice oforally soliciting job applicants held no violation); WabashTransformer Corp., 215 NLRB 546 (1974) (imposition ofdischarge for violation of long-standing rule held no vio-lation inasmuch as discharge was a sanction inherent inthe rule).The Respondent here contends that the new form andprocedure in this case is not a material change from pastpractice and thus the Respondent's unilateral implemen-tation of the new form and procedure should not be heldto violate the Act. Specifically, the Respondent argues(Br., p. 6): "It is hard to imagine a retail store in whichthe manager does not sit down with his clerks and talkabout customer relations, merchandising, and other mat-ters covered by the appraisal form.... The 'new' eval-uation system is not materially different, just more effi-cient. The implementation of the [new form] is withinthe broad area of management discretion to independentlyfashion innovation to make the business more efficient."This last argument is apparently derived from languageof the administrative law judge in Trading Port, supra.However, this language is so broad that taken out of thefactual context in that case, it would serve to set up anentirely new rule-that of efficiency-to justify employ-er unilateral changes in working conditions. To the con-trary, as has been noted, where it is claimed that the newprocedure is derived from past practice, the question iswhether the new procedure is materially, substantially,or significantly different from the previous practice, notwhether it is efficient. (Thus an employer might find itmore efficient to change any number of working condi-tions-e.g., wages, benefits, rest periods, etc.-but thisalone would not justify such unilateral action.)Though the Respondent argues, as set out above, thatthe store managers must have had a practice of sittingdown with employees and evaluating their performanceprior to 1982, there is little in the record to support thisposition. There was certainly no prior formal system ofevaluation. It is stated that informal evaluations weremade and transmitted orally "as needed." Indeed, it isadmitted that, except for occasional special circum-stances, employees were informed of their job perform-ance only "through inference from casual commentsmade by the Store Manager." Nevertheless, according toScott's affidavit, the store managers were "responsiblefor evaluating employees' performance to ensure compli-ance with company policy and guidelines relating to per-sonnel management." There is, however, no indication in195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record as to what the Respondent's prior policies andguidelines might be, other than that they were casual andconveyed to the employees by inference. In addition tothe fact that no formal scheduled reviews of employeeperformance were held prior to January 1982, it appearsthat documentation of employee performance was placedin an employee's personnel file only on rare occasions, inspecial circumstances.Based on these facts it cannot be found that prior to1982 the Respondent had a fixed policy or practice ofevaluating employee work performance. In any event, itis clear that the policy and practice of work evaluationadopted in 1982 constituted a marked change over theprior procedure. Instead of being unstructured and casualas it was previously, the management relationship withthe food clerks became highly detailed and structured.Evaluations of employee work habits and performanceswere scheduled on a regular, recurring basis and becamepart of the employee's permanent personnel file where itmight be used to affect the employee's tenure of employ-ment and advancement with the Respondent.Based on the above, and the record as a whole, I findthat the "Safeway Training and Development Apprisal"put into effect in the Respondent's Tulsa Division in Jan-uary 1982 constituted a material, substantial, and signifi-cant change in the working conditions of employees inthat division represented by the Union, and that the Re-spondent, by adopting and implementing this new policyand practice without giving the Union prior notice and areasonable opportunity to bargain concerning thischange, violated Section 8(a)(5) and (1) of the Act.B. Alleged Refusal to Supply InformationThe Union, by letter dated March 23, requested theRespondent to furnish the Union, essentially, with thefollowing information: information with respect to theRespondent's system of evaluating work performance ofunit employees prior to January 1982; information con-cerning the system of employee work performance eval-uation installed by the Respondent unilaterally in Janu-ary 1982; the names of unit employees and copies of jobperformance evaluations made of employees under thenew system of evaluation instituted in January 1982; anda list of the Respondent's divisions in addition to theTulsa Division where a system of employee evaluationhas been instituted similar to that put into effect in Janu-ary 1982 in the Tulsa Division. None of this material hasbeen supplied to the Union pursuant to the Union's re-quests. (Of course, a copy of the evaluation form wassubmitted by the Respondent as an exhibit in this matter.I do not consider this to be in compliance with theUnion's request.)It is well established that a labor organization whichhas an obligation under the Act to represent employeesin a bargaining unit with respect to wages, hours, andworking conditions, including collective bargaining andadministration of bargaining agreements, is entitled, byoperation of the statute, on appropriate request, to suchinformation as may be relevant to the proper perform-ance of that duty. See, e.g., NLRB v. Acme IndustrialCo., 385 U.S. 432 (1967); Curtiss-Wright Corp. v. NLRB,347 F.2d 61 (3d Cir. 1965). Thus, in Acme Industrial,supra, the Supreme Court held that in requiring an em-ployer to furnish information to a union, the Board acts"only upon the probability that the desired informationwas relevant, and that it would be of use ... in carryingout [the union's] statutory duties and responsibilities."385 U.S. at 437. Information concerning terms and con-ditions of employment of represented employees in theappropriate unit has been held to be presumptively rele-vant to the union's representative function, but requestsfor information about employees not represented by theunion must be specifically shown to be relevant. Curtiss-Wright, supra.The Respondent argues, however, in effect, that inorder to justify the Union's requests for information here,the Respondent's actions must be shown to have a moreimmediate impact on terms and conditions of employ-ment than occurred in this case. The Respondent asserts:"The effect [on the terms and conditions of employment]must be directed. .... In general, some overt act of theemployer which directly affects employees is necessarybefore information on subjects outside the usual bargain-ing areas must be disclosed." (Br., p. 8.) The Respondentsuggests that more than "an 'abstract' or 'potential rel-evance' based on mere suspicion and surmise" is re-quired. (Br., p. 10.)These arguments misapprehend the situation in thiscase. It has previously been found that the Respondent isobligated under the Act to negotiate with the Union con-cerning the adoption and implementation of its new em-ployee job evaluation system with respect to employeesrepresented by the Union, and the Union has requestedsuch bargaining. The Union is therefore entitled to infor-mation from the Respondent reasonably relevant anduseful to such negotiations. Such information would cer-tainly include the details of the new system, put intoeffect in January 1982, the forms to be used and instruc-tions to supervision as to the implementation of the newsystem, as requested by the Union. The Union's furtherrequest for similar information as to the methods of jobevaluation (if any) in use prior to January 1982 presents acloser case, but the Supreme Court in Acme, supra, ad-vises that a liberal "discovery type" standard be used(385 U.S. at 437), so that the bargaining representativeshall not be required to perform its statutory duteis as ifengaged in a game of "blind man's bluff." (385 U.S. at438.) Obviously, knowledge of the details of the Re-spondent's prior practice would be relevant and signifi-cant in negotiations about changes in that practice.Similarly, the Respondent's actual implementation ofthe new system is reasonably relevant to negotiationsconcerning the system. It also appears that the Respond-ent's failure to provide the Union with copies of the per-formance evaluations made and the names of the employ-ees evaluated arguably violated article 23 of the bargain-ing agreement in effect, and copies of these evaluationsthus would be relevant to the Union's responsibility toadminister that agreement.However, the Union's request for a list of the Re-spondent's divisions (other than the Tulsa Division) inwhich the Respondent is utilizing the new job evaluationsystem is a request for information concerning the Re-196 SAFEWAY STORESspondent's activities outside the units represented by theUnion. In the absence of a showing of a special need forsuch information, the Union is not entitled to require thatthe Respondent furnish such a list.On the basis of the above and on the entire record, Ifind that the Respondent, by failing and refusing, on re-quest, to provide the Union with the information request-ed in paragraphs 1, 2, 3, and 4 of the Union's letter tothe Respondent of March 23, 1982, violated Section8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The bargaining units sets forth below are units ap-propriate for collective bargaining within the meaning ofSection 9(b) of the Act.(a) All regular full-time and regular part-time em-ployees of Respondent, excluding meat departmentemployees, managers, assistant manager, watchmen,guards and all supervisors as defined in the Act em-ployed in stores located in Tulsa, Sand Springs, Sa-pulpa, McAlester and Stillwater, Oklahoma, consti-tute a separate appropriate unit.(b) All regular full-time and regular part-time em-ployees of Respondent, excluding meat departmentemployees, managers, assistant managers, watch-men, guards and all supervisors employed in storeslocated in Claremore, Pryor, Tahlequah, Durant,Owasso, Hugo, Bristow, Okeman and Idabel, Okla-homa, constitute a separate appropriate unit.(c) All regular full-time and regular part-time em-ployees of Respondent, excluding meat departmentemployees, managers, assistant managers, watch-men, guards and all supervisors employed in storeslocated in Bartlesville, Henryetta, Muskogee,Broken Arrow, Wagoner, Okmulgee, Vinita, Salli-saw, Pawhuska, and Cleveland, Oklahoma, consti-tute separate bargaining units in each location.4. At all times material to this proceeding, the Unionwas and continues to be the exclusive representative ofthe employees in the aforesaid units for the purposes ofcollective bargaining within the meaning of Section 9(a)of the Act.5. The Respondent, by unilaterally adopting and im-plementing a new system of employee job evaluation, inJanuary 1982, for employees in the aforesaid appropriateunits without notification to and affording the Union anopportunity to bargain thereon, and by failing and refus-ing to give the Union the information and materials re-quested in the Union's letter dated March 23, 1982(except for item numbered 5 therein), with respect to theRespondent's new system of employee job evaluation,violated Section 8(aX5) and (1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent violated theAct by unilaterally adopting and implementing a newsystem of evaluating employee job performance withoutaffording the Union an opportunity to bargain with re-spect to that system, and by failing and refusing to pro-vide the Union with certain information and data, on re-quest, to enable the Union to fulfill its obligation to rep-resent the employees involved, it will be recommendedthat the Respondent shall cease and desist from suchunfair labor practices and take certain affirmative actiondesigned to effectuate the policies of the Act.In particular, it will be recommended that the Re-spondent provide the Union with certain information andmaterials requested by the Union; that the Respondentfurther shall bargain in good faith with the Union on re-quest with respect to the adoption and implementation ofany system of evaluating the job performance of employ-ees in an appropriate unit represented by the Union priorto putting such evaluation system into effect; further,that the Respondent, on request by the Union, shall sus-pend the implementation of any such evaluation systemnow in effect until the occurrence of any one of the fol-lowing conditions: (1) failure of the Union to requestbargaining with respect to such evaluation system within45 days from the date of this Order, or (2) agreement be-tween the Respondent and the Union with respect to theadoption and implementation of such evaluation system,reduced to writing and executed by both parties, or (3)the Respondent and the Union have bargained in goodfaith to a genuine impasse with respect to the adoptionand implementation of such evaluation system. It will befurther recommended that the Respondent, if requestedby the Union, shall withdraw, annual, and expunge fromits records any of the job performance evaluations madeand recorded since January 1, 1982.On the foregoing findings of facts and conclusions oflaw and on the entire record, I issue the following rec-ommended5ORDERThe Respondent, Safeway Stores, Inc., Broken Arrow,Oklahoma, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Failing and refusing to bargain collectively in goodfaith with United Food and Commercial Workers Union73R, affiliated with United Food and Commercial Work-ers International Union, AFL-CIO-CLC, the Unionherein, or any other labor organization which is the ex-clusive bargaining agent of its employees in an appropri-ate bargaining unit by:(1) Unilaterally altering terms and conditions of em-ployment of unit employees without consulting with theUnion or any other representative of its employees in' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch unit and affording such representative a reasonableopportunity to bargain on any such proposed changes.(2) By refusing or failing to furnish to the Union or itsagents, on request, the information and materials setforth in the Union's letter to the Respondent datedMarch 23, 1982, including copies of the instructions,memoranda, manuals, forms, and other written materialsissued to the Respondent's management which explain,implement, and facilitate the practice of employee per-formance reviews issued before on and after January 1,1982; copies of any and all instructions, memoranda,manuals, forms, and other written materials issued to theRespondent's management, which explained, implement-ed, and facilitated any system of personnel evaluation uti-lized by the Respondent prior to the institution of em-ployee performance reviews on or about January 1982;copies of any and all written material retained to recordthe resulsts of employee performance reviews performedon employees in an appropriate unit represented by theUnion, together with the names, store assignments, andclassifications of employees so reviewed, but not includ-ing the information requested an item numbered 5 in thatletter.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsprotected by Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the purposes of the Act.(a) Give the Union the following information and ma-terials described in paragraph l(aX2) set forth above inthis Order.(b) Bargain in good faith with the Union, on request,with respect to the adopting and implementation of thesystem of employee job evaluation which the Respond-ent put into effect in January 1982, and if an agreementis reached, execute a document setting forth the agree-ment.(c) If requested by the Union, suspend the implementa-tion of the system of employee job evaluation which theRespondent put into effect in January 1982, subject tothe conditions set forth in the section of this decision en-titled "The Remedy."(d) If requested by the Union, withdraw and expungefrom its records any of the job performance evaluationsmade and recorded since January 1, 1982, in any appro-priate unit of employees represented by the Union.(e) Post at its stores and other operations in its Tulsa,Oklahoma Division copies of the attached notice marked"Appendix."6Copies of the notice, on forms providedby the Regional Director for Region 16, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."uous places including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT put into effect a system of job perform-ance evaluation for employees represented by UnitedFood and Commercial Workers Union Local 73R, affli-ated with United Food and Commercial Workers Inter-national Union, AFL-CIO-CLC, in the appropriate unitsset forth below, without first consulting with the Unionand giving the Union a reasonable opportunity to bargainon the subject.WE WILL, if requested by the Union, suspend thesystem of employee job performance evaluations put intoeffect in January 1982, pending negotiations with theUnion.WE WILL, if requested by the Union, withdraw and ex-punge from out records any employee job performanceevaluation made of an employee represented by theUnion since January 1, 1982.WE WILL, as directed by the National Labor RelationsBoard, give to the Union the information and materialconcerning the Company's employee job performancesystem put into effect in January 1982, requested by theUnion. The appropriate units are:All regular full-time and regular part-time em-ployees of the Company, excluding meat depart-ment employees, managers, assistant managers,watchmen, guards and all supervisors employed inthe following stores:(a) Tulsa, San Springs, Sapulpa, McAlester,and Stillwater, Oklahoma, constitute one separateappropriate unit.(b) Claremore, Pryor, Tahlequah, Durant,Owasso, Hugo, Bristow, Okemah, and Idabel,Oklahoma, constitute one separate appropriateunit.(c) Bartlesville, Henryetta, Muskogee, BrokenArrow, Wagoner, Okmulgee, Vinita, Sallisaw,Pawhuska, and Cleveland, Oklahoma, constituteseparate bargaining units in each location.SAFEWAY STORES, INC.198